                  Case 16-15647       Doc 92     Filed 07/20/21     Page 1 of 4



                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND

  IN RE:                                         |
  GLADYS N. BEVERLY                              |           Case No. 16-15647-DER
               Debtor(s)                         |           Chapter 13
                                                 |
                                                 |
                                                 |


    AMENDED NOTICE OF FINAL CURE PAYMENT AND OPPORTUNITY FOR
                             HEARING


NOTICE IS HEREBY GIVEN by REBECCA A. HERR, Chapter 13 Trustee, pursuant to Federal
Rule of Bankruptcy Procedure 3002.1(f), that the Trustee has made the final payment to cure the
default on the claim secured by the principal residence of the Debtor(s), as evidenced by the proof
of claim allowed in this case and funded by the confirmed plan. The Trustee payments were made
under the claim filed by (or assigned to):

                      Court Claim No. 3
                      US Bank Trust National Association
                      c/o BSI Financial Services
                      1425 Greenway Dr.
                      Suite 400
                      Irving, TX 75038
                      Redacted Account No. 4263

The Trustee has no knowledge of and makes no representation concerning payment of other default
amounts or of post-petition amounts not provided for and funded in the plan in this case.

THE PARTIES ARE HEREBY NOTIFIED:

Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and
serve a Statement as a supplement to the holder’s proof of claim on the Debtor(s), the attorney for
the Debtor(s), and the Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g) indicating 1)
whether it agrees that the Debtor(s) has/have paid in full the amount required to cure the default
on the claim; and 2) whether the Debtor(s) is/are otherwise current on all payments consistent with
11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder
contends remain unpaid as of the date of the statement. The statement shall be filed as a
supplement to the holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may
result in sanctions.
                 Case 16-15647       Doc 92     Filed 07/20/21    Page 2 of 4




FURTHER, if the holder of the secured claim fails to timely file and serve a response to this
Notice, the Court may enter an order declaring that the Debtor(s) has/have cured the default
and that no amounts are unpaid as of the date of this Notice.


Dated: July 20, 2021                         Respectfully submitted,

                                             /s/ REBECCA A. HERR
                                             REBECCA A. HERR (Fed. Bar No. 29298)
                                             Chapter 13 Trustee
                                             185 Admiral Cochrane Drive
                                             Suite 240
                                             Annapolis, MD 21401
                                             (301) 805-4700
                                             Fax: (301) 805-9577
                                             bherr@ch13md.com


                                CERTIFICATE OF SERVICE

       I hereby certify that on July 20, 2021, I reviewed the Court’s CM/ECF

system and it reports that an electronic copy of the Amended Notice of Final Cure Payment will

be served electronically by the Court’s CM/ECF system on the following:

Kim Parker, Esq. kp@kimparkerlaw.com; dcn@kimparkerlaw.com;
ecf_notices@kimparkerlaw.com; cms@kimparkerlaw.com; legaladmin@kimparkerlaw.com
Counsel for Debtor(s)

Richard Rogers, Esq. rrogers@cgd-law.com; bankruptcyecf@cgd-law.com; estamas@cgd-
law.com;bbush@cgd-law.com
Counsel for Claimant

       I hereby further certify that on July 20, 2021, a copy of the Amended Notice of Final Cure

Payment was also mailed first class mail, postage prepaid to:

Gladys S. Beverly
2725 Gwynn Falls Pkwy
Baltimore, MD 21216
Debtor(s)
                 Case 16-15647       Doc 92   Filed 07/20/21   Page 3 of 4




US Bank Trust National Association
c/o BSI Financial Services
1425 Greenway Dr.
Suite 400
Irving, TX 75038
Claimant

US Bank Trust National Association
c/o BSI Financial Services
314 S. Franklin Street
2nd Floor
Titusville, PA 16354
Claimant

Servis One, Inc.
c/o BSI Financial Services
1425 Greenway Dr.
Suite 400
Irving, TX 75038-2447
Claimant Location

The Corporation Trust, Incorporated
2405 York Rd
Suite 201
Lutherville Timonium, MD 21093-2264
Resident Agent for US Bank National Association



                                                  /s/ REBECCA A. HERR
                                                  REBECCA A. HERR
                                 Case 16-15647   Doc 92      Filed 07/20/21   Page 4 of 4
 Case Overview                                                                                    Tuesday, July 20, 2021
       Case No. 16-15647-DER           GLADYS N BEVERLY                                                          6:55 am
       PENDING                                                                                             User: cbrown

DISBURSEMENT HISTORY

DATE          CODE      DESCRIPTION                                           CREDITOR #       CHECK NO.        AMOUNT
AMERICA SERVICING COMPANY                             Claim Number 1
Jan 31, 2017 CR      AMOUNT DISBURSED TO CREDITOR                             503127           1023188             615.62
Feb 28, 2017 CR      AMOUNT DISBURSED TO CREDITOR                             503127           1024766             615.62
Mar 31, 2017 CR      AMOUNT DISBURSED TO CREDITOR                             503127           1026570             923.43
Apr 28, 2017 CR      AMOUNT DISBURSED TO CREDITOR                             503127           1028438             615.62
May 31, 2017 CR      AMOUNT DISBURSED TO CREDITOR                             503127           1030229             615.62
Jun 30, 2017 CR      AMOUNT DISBURSED TO CREDITOR                             503127           1033814             615.62
Jul 31, 2017 CR      AMOUNT DISBURSED TO CREDITOR                             503127           1035609             615.62
Aug 31, 2017 CR      AMOUNT DISBURSED TO CREDITOR                             503127           1037298             307.81
Sep 30, 2017 CR      AMOUNT DISBURSED TO CREDITOR                             503127           1039088             307.81
Oct 31, 2017 CR      AMOUNT DISBURSED TO CREDITOR                             503127           1040805             615.62
Nov 30, 2017 CR      AMOUNT DISBURSED TO CREDITOR                             503127           1042556             615.62
Dec 31, 2017 CR      AMOUNT DISBURSED TO CREDITOR                             503127           1044241           1,231.24
Jan 31, 2018 CR      AMOUNT DISBURSED TO CREDITOR                             503127           1047306             615.62
Feb 28, 2018 CR      AMOUNT DISBURSED TO CREDITOR                             503127           1048942           1,231.24
Mar 31, 2018 CR      AMOUNT DISBURSED TO CREDITOR                             503127           1050631             615.62
Apr 30, 2018 CR      AMOUNT DISBURSED TO CREDITOR                             503127           1052282             615.62
May 31, 2018 CR      AMOUNT DISBURSED TO CREDITOR                             503127           1053984             615.62
Jun 30, 2018 CR      AMOUNT DISBURSED TO CREDITOR                             503127           1055636             923.43
Jul 31, 2018 CR      AMOUNT DISBURSED TO CREDITOR                             503127           1057303             923.43
Aug 31, 2018 CR      AMOUNT DISBURSED TO CREDITOR                             503127           1058924             615.62
TOTAL FOR AMERICA SERVICING COMPANY                                                                             13,851.45
BSI FINANCIAL SERVICES                                Claim Number 1
Jan 31, 2019  CR       AMOUNT DISBURSED TO CREDITOR                                            1067297             615.62
Feb 28, 2019  CR       AMOUNT DISBURSED TO CREDITOR                                            1068928             615.62
Mar 29, 2019  CR       AMOUNT DISBURSED TO CREDITOR                                            1070539             923.43
Apr 30, 2019  CR       AMOUNT DISBURSED TO CREDITOR                                            1072157             615.62
May 31, 2019  CR       AMOUNT DISBURSED TO CREDITOR                                            1073825             615.62
Jun 28, 2019  CR       AMOUNT DISBURSED TO CREDITOR                                            1075466             923.43
Jul 31, 2019  CR       AMOUNT DISBURSED TO CREDITOR                                            1077082             923.43
Aug 30, 2019  CR       AMOUNT DISBURSED TO CREDITOR                                            1078734             615.62
Sep 30, 2019  CR       AMOUNT DISBURSED TO CREDITOR                                            1080439             615.62
Oct 30, 2019  CR       AMOUNT DISBURSED TO CREDITOR                                            2000213             923.43
Nov 30, 2019  CR       AMOUNT DISBURSED TO CREDITOR                                            2001843             756.23
TOTAL FOR BSI FINANCIAL SERVICES                                                                                 8,143.67
SHELLPOINT MORTGAGE SERVICING                         Claim Number 1
Sep 30, 2018 CR      AMOUNT DISBURSED TO CREDITOR                                              1061671             923.43
Oct 31, 2018 CR      AMOUNT DISBURSED TO CREDITOR                                              1063331             615.62
Nov 30, 2018 CR      AMOUNT DISBURSED TO CREDITOR                                              1064998             923.43
Dec 31, 2018 CR      AMOUNT DISBURSED TO CREDITOR                                              1066625             923.43
TOTAL FOR SHELLPOINT MORTGAGE SERVICING                                                                          3,385.91
                                                                          DISBURSEMENT TOTAL                    25,381.03




 BSS Case Overview (Rev. 07/07/2016)                                                                          Page 1 of 1
